                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



TRACY MCRAE,                                  2:17-CV-12757-TGB


                 Plaintiff,
                                         ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
      vs.
                                                (DKT. 18)

COMMISSIONER OF SOCIAL
SECURITY,


                 Defendant.


     This matter is before the Court on Magistrate Judge Mona K.

Majzoub’s report and recommendation of June 22, 2018 (Dkt. 18),

recommending that Plaintiff’s motion for summary judgment be denied,

that Defendant’s motion for summary judgment be granted, and that the

findings and conclusions of the Commissioner be affirmed.

     The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy” of the

report and recommendation. 28 U.S.C. § 636(b)(1). Plaintiff filed timely
objections (Dkt. 19) to the report and recommendation; Defendant filed a

response (Dkt. 20) to Plaintiff’s objections. This Court must conduct a de

novo review of the parts of a report and recommendation to which a party

objects. See 28 U.S.C. § 636(b)(1). “A judge of the court may accept,

reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.      The judge may also receive further

evidence or recommit the matter to the magistrate judge with

instructions.” Id.

     The Court has reviewed Magistrate Judge Majzoub’s report and

recommendation, and Plaintiff’s objections thereto. For the reasons set

forth below, Plaintiff’s objections are OVERRULED, and the report and

recommendation is ACCEPTED and ADOPTED as the Court’s findings

of fact and conclusions of law.      Consequently, the decision of the

Commissioner denying Plaintiff’s disability claim is AFFIRMED.

                              ANALYSIS

     A. The Social Security Act

     The Social Security Act (the Act) “entitles benefits to certain

claimants who, by virtue of a medically determinable physical or mental


                                    2
impairment of at least a year’s expected duration, cannot engage in

‘substantial gainful activity.’” Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 642 (6th Cir. 2006) (en banc) (quoting 42 U.S.C. § 423(d)(1)(A)). A

claimant qualifies as disabled “if []he cannot, in light of h[is] age,

education, and work experience, ‘engage in any other kind of substantial

gainful work which exists in the national economy.’” Combs, 459 F.3d at

642 (quoting 42 U.S.C. § 423(d)(2)(A)).

     Under the authority of the Act, the Social Security Administration

(SSA) has established a five-step sequential evaluation process for

determining whether an individual is disabled.          See 20 C.F.R. §

404.1520(a)(4). The five steps are as follows:

        In step one, the SSA identifies claimants who “are doing
  substantial gainful activity” and concludes that these claimants are
  not disabled. [20 C.F.R.] § 404.1520(a)(4)(i). If claimants get past
  this step, the SSA at step two considers the “medical severity” of
  claimants’ impairments, particularly whether such impairments
  have lasted or will last for at least twelve months. Id. §
  404.1520(a)(4)(ii). Claimants with impairments of insufficient
  duration are not disabled. See id. Those with impairments that
  have lasted or will last at least twelve months proceed to step three.
        At step three, the SSA examines the severity of claimants’
  impairments but with a view not solely to their duration but also to
  the degree of affliction imposed. Id. § 404.1520(a)(4)(iii). Claimants
  are conclusively presumed to be disabled if they suffer from an
  infirmity that appears on the SSA’s special list of impairments, or
  that is at least equal in severity to those listed.              Id. §
                                     3
  404.1520(a)(4)(iii), (d). The list identifies and defines impairments
  that are of sufficient severity as to prevent any gainful activity. See
  Sullivan v. Zebley, 493 U.S. 521, 532 (1990). A person with such an
  impairment or an equivalent, consequently, necessarily satisfies
  the statutory definition of disability. For such claimants, the
  process ends at step three. Claimants with lesser impairments
  proceed to step four.
        In the fourth step, the SSA evaluates claimant’s “residual
  functional capacity,” defined as “the most [the claimant] can still do
  despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). Claimants
  whose residual functional capacity permits them to perform their
  “past relevant work” are not disabled. Id. § 404.1520(a)(4)(iv), (f).
  “Past relevant work” is defined as work claimants have done within
  the past fifteen years that is “substantial gainful activity” and that
  lasted long enough for the claimant to learn to do it. Id. §
  404.1560(b)(1). Claimants who can still do their past relevant work
  are not disabled. Those who cannot do their past relevant work
  proceed to the fifth step, in which the SSA determines whether
  claimants, in light of their residual functional capacity, age,
  education, and work experience, can perform “substantial gainful
  activity” other than their past relevant work. See id. §
  404.1520(a)(4)(v), (g)(1). Claimants who can perform such work are
  not disabled. See id.; § 404.1560(c)(1).
Combs, 459 F.3d at 642–43.
     “Through step four, the claimant bears the burden of proving the

existence and severity of limitations caused by her impairments and the

fact that []he is precluded from performing h[is] past relevant work.”

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). If the

analysis reaches the fifth step, the burden transfers to the Commissioner.

See Combs, 459 F.3d at 643. At that point, the Commissioner is required

to show that “other jobs in significant numbers exist in the national
                                   4
economy that [claimant] could perform given her RFC and considering

relevant vocational factors.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007); 20 C.F.R. §§ 416.920(a)(4)(v) and (g).

     Judicial review of the Commissioner’s final decision is authorized

pursuant to 42 U.S.C. § 405(g). If the Appeals Council denies review,

then the ALJ’s decision stands as the Commissioner’s final decision. See

20 C.F.R. § 404.981. Judicial review, however, is circumscribed in that

the court “must affirm the Commissioner’s conclusions absent a

determination that the Commissioner has failed to apply the correct legal

standard or has made findings of fact unsupported by substantial

evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005). Substantial evidence is “such relevant evidence as a

reasonable mind might accept to support the ALJ’s conclusion.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (quotation marks omitted)

(quoting Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001)).       This

substantial evidence standard is less exacting than the preponderance of

evidence standard. See Bass, 499 F.3d at 509 (citing Bell v. Comm’r of

Soc. Sec., 105 F.3d 244, 246 (6th Cir. 1996)). For example, if the ALJ’s

decision is supported by substantial evidence, “then reversal would not

                                     5
be warranted even if substantial evidence would support the opposite

conclusion.” Bass, 499 F.3d at 509.

     B.    The ALJ’s Decision is Supported by Substantial
           Evidence
     Plaintiff raises one objection to the Report and Recommendation,

namely, that Magistrate Judge Majzoub did not properly weigh the

medical evidence on Plaintiff’s mental health disorders, including

depression and anxiety.

     The ALJ’s written opinion explained that Plaintiff’s mental

impairments did not cause more than a minimal limitation in her ability

to do basic work activities, and cited her abilities to attend to personal

care, prepare meals, do household chores, shop, manage her finances, and

socialize with her family (Dkt. 11, Pg ID 63 [Tr. 31]). The ALJ also noted

that there was no evidence that Plaintiff had difficulties with memory or

concentration and that there was “sparse evidence of any mental health

treatment” (Dkt. 11, Pg ID 65 [Tr. 33]). Finally, the ALJ cited State

agency psychologist Dr. Csokasy’s opinion in support of this finding (Dkt.

11, Pg ID 64 [Tr. 32] citing Pg IDs 165-166 [Tr. 132-33]). Magistrate

Judge Majzoub correctly found this analysis supported by substantial

evidence, specifically noting the ALJ’s emphasis on Plaintiff’s lack of
                                   6
mental health treatment and the ALJ’s reliance on Dr. Csokasy’s opinion

(Dkt. 18 at Pg ID 658-659). Plaintiff’s objections do not point to any

concrete medical records that Magistrate Judge Majzoub or the ALJ

allegedly disregarded or overlooked. Relatedly, Plaintiff also objects to

Magistrate Judge Majzoub’s citation of Nejat v. Comm’r of Soc. Sec., 359

Fed. App’x 574 (6th Cir. 2009) for the proposition that that the ALJ must

consider limitations imposed by non-severe impairments.            This is a

correct statement of the law, and Magistrate Judge Majzoub’s reliance on

this opinion is not error.

     In sum, Plaintiff’s objection does not warrant disturbing Magistrate

Judge Majzoub’s recommendation. As such, the Court hereby ACCEPTS

AND ADOPTS Magistrate Judge Majzoub’s report and recommendation

(Dkt. 19) as this Court’s findings of fact and conclusions of law. Plaintiff’s

motion for summary judgment (Dkt. 15) is DENIED, Defendant’s motion

for summary judgment (Dkt. 17) is GRANTED, and the findings and

conclusions of the Commissioner are AFFIRMED.

                                   s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE

Dated: October 29, 2018

                                      7
                       Certificate of Service
      I hereby certify that this Order was electronically submitted on
October 29, 2018, using the CM/ECF system, which will send notification
to each party.


                                      s/A. Chubb
                                      Case Manager




                                  8
